DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.  Claims 1-5 and 7-26 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morishma (JP2004-273291) in view of OHNO (US 2016/0042830).
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. As previously set forth, Morishma discloses an electric insulating oil having a high burning point, a low pour point, and improved biodegradability and electric characteristics. Morishma discloses that the electric insulating oil comprises an ester of trimethylolpropane and/or pentaerythritol, and a mixture of a straight chain fatty acid having 7-18 carbon atoms, and the branched chain 3,5,5-trimethylhexane acid, having a molar ratio of 76:24 to 90:10 (Abstract). Morishma discloses that the ester oils have a viscosity of 20-40 mm2/s at 40°C, a flash point of more than 280°C and a pour point of less than -35°C.
Thus in sum, Morishma discloses an electric insulating oil which may be an ester of trimethylolpropane and a mixture of branched and straight-chain fatty acids.  The branched chain fatty acid is 3,5,5-trimethylhexane which is the same branched chain fatty acid preferred by applicant and used in all of applicant’s examples.  The branched chain fatty acid comprises 10-24 molar percent of the acid mixture, as compared to the claimed amount of 5-15 mol % branched chain fatty acid, and dependent claims contain 9-11 mol % and 8-12 mol % branched acid.  Morishima branched chain fatty acid amount of 10, 11 and 12 mol % are the same as claimed.    
Example 4 [0024] sets forth an ester of trimethylolpropane with an iso-C9 carboxylic acid, a linear C9 carboxylic acid and a linear C8 carboxylic acid, wherein the molar ratio of branched carboxylic acid (iso-C9) to linear carboxylic acids (n-C9 + n-C8) is 10:90 (weight ratio of 12:88), i.e., 10 mol% branched (within ALL claimed amounts for branched chain fatty acid) and 90 mol% straight chain.  The claimed ester contains 5-15 mol % branched chain and 85-95 
Thus the claimed ester of trimethylolpropane differs from Example 4 in the prior art by reacting C9 and/or C10 straight-chain fatty acids versus C8 and C9 straight chain fatty acids in Morishma.  However, Morishima teaches that the straight chain fatty acids may include 7-18 carbon atoms.  The examiner held the position that any of the straight chain fatty acids taught by Morishma may be reacted to prepare the electric insulating oils.  
The examples set forth in applicant’s specification all use 3,5,5-trimethylhexanoic as the branched chain fatty acid, and C9 only as the straight chain fatty acid.  Examples 1-4 demonstrate a viscosity at 40°C ranging from 21.07 to 21.49 mm2/s, a pour point ranging from    -47°C to ˂ -54°C, and a flash point of 220-227°C.        
As set forth above, Morishma discloses that the ester oils have a viscosity of 20-40 mm2/s at 40°C, a flash point of more than 280°C and a pour point of less than -35°C.  The examiner is of the position that the results presented by applicant do not appear to be unexpected over Morishma if only C9 is used as the straight-chain fatty acid.   
Alternatively, OHNO is added to teach that electric insulating oil compositions may contain trimethylolpropane perlargonate as a synthetic base oil [0012] which is present in the claimed compositions in an amount of 85-95 mol%.  OHNO discloses that the compositions preferably have a kinematic viscosity at 40°C of 30 mm2/s or less [0015] and pour points most preferably -27.5°C or lower [0018].  
The examiner maintains the position that Morishma in view of OHNO enables one of ordinary skill in the art to envision an ester of trimethylolpropane prepared from a C9 straight .	
Response to Arguments
In response applicant amended independent Claims 1 and 14 to require that “said ester having a kinematic viscosity at 40°C of less than 35 mm2/s and having a pour point according to standard ISO 3016 of below -40°C”.  Applicant argued that the presence of a quantity of branched C9 or C10 acids brings about an appreciable reduction in the pour point.  Applicant argues that the viscosity and pour point of an oil should in fact be sufficiently low to ensure effective and uniform heat dispersion and low-temperature fluidity.  
This is not deemed to be persuasive because the branched C9 acid used in all of applicant’s examples is 3,5,5-trimethylhexane which is the same branched chain fatty acid taught in Morishma.  Morishma teaches that 3,5,5-trimethylhexane comprises 10-24 molar percent of the acid mixture which overlaps the claimed range of 5-15 molar %.  
Applicant argues that the independent claims recite 85-95 mol % of only perlargonic acid as the linear acid.  This is not deemed to be persuasive because Morishma discloses that the linear fatty acid may be C7-C18, that any of these acids are acceptable, and Example 4 [0024] sets forth an ester of trimethylolpropane with an iso-C9 carboxylic acid, a linear C9 carboxylic acid and a linear C8 carboxylic acid.  Thus C9 acids (perlargonic acid) appear to be preferred in the prior art. Additionally, OHNO is added to teach that electric insulating oil compositions may contain trimethylolpropane perlargonate as a synthetic base oil.  



Claim Rejections - 35 USC § 103
Claims 1-5 and 7-26 are rejected under 35 U.S.C. 103 as being unpatentable over HOF et al (US 2008/0033201) in combination with Kaneko (US 2018/0016518).
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. As previously set forth, HOF et al [“HOF”] disclose dielectric insulating oils for a transformer including a trimethylolpropane ester corresponding to general formula (I) (Abstract) wherein R1, R2 and R3 are the same or different and each represents a linear or branched alkyl group containing 5 to 11 carbon atoms, and preferably from 7-9 carbon atoms [0013]. HOF discloses that the trimethylolpropane esters have a viscosity of less than 23 mm2/s at 40°C and a fire point of greater than 300°C [0012].
HOF discloses that all of the substituents R1, R2 and R3 may be the same, only two may be the same, or all may be different. HOF teaches that preference is attributed to a distribution of C7-9 substituents which are formed in the esterification of trimethylolpropane with an acid mixture of C8-10 fatty acids [0013].
Applicant’s claimed ester of trimethylolpropane differs by requiring that the monocarboxylic acids contain 9 or 10 carbon atoms comprising 5-15 mol % of a branched acid and 85-95 mol % of a linear acid. Applicant’s dependent claims further limit the linear acid to perlargonic acid (linear C9 acid) and the branched acid to 3,5,5-trimethylhexanoic acid. Although not specifically taught in HOF, Kaneko is added to teach that such acids may conventionally be used when preparing esters of trimethylolpropane.
Kaneko teaches in lines 12-17 of paragraph [0099] that specific examples of preferred polyol esters include “a triester of trimethylolpropane and one or more kinds of fatty acids selected from isobutyric acid, valeric acid, caproic acid, enanthic acid, caprylic acid, perlargonic acid, capric acid, isopentanoic acid, 2-methylhexanoic acid, 2-ethylpentanoic acid, 2-ethylhexanoic acid and 3,5,5-trimethylhexanoic acid” (emphasis added). Thus while the number of suitable fatty acids that may be used to prepare esters of trimethylolpropane disclosed in Kaneko is arguably large, it is nevertheless finite. Since Kaneko (and HOF) discloses that all of these fatty acids are acceptable in preparing esters of trimethylolpropane, each of the various combinations of linear and branched fatty acids would be presumptively effective in preparing trimethylolpropane esters suitable for use as dielectric insulating oils. The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR, 82USPQ2d at 1397.
Response to Arguments
In response applicant argued that there is no indication in HOF to use a linear acid of renewable origin, and in particular pelargonic acid.  This is not deemed to be persuasive since the claims do not require that pelargonic acid be derived from renewables.  
Applicants argued that HOF generically reports insulating oils comprising trimethylolpropane esters with C6-C12 carboxylic acids which can be “linear or branched”, and only specifies the preference for mixtures of C8-C10 acids, without any hint about the possible ratio between linear and branched acids, and its effect on the pour point value.  This is not deemed to be persuasive because the resulting ester oil has a viscosity of less than 23 mm2/s at 40°C and a fire point of greater than 300°C which are acceptable properties for dielectric insulating fluids.  HOF teaches that the low viscosity (preferably 20 mm2/s at 40°C) leads to an 
New dependent claim 26 requires that the ester of independent Claim 1 have a kinematic viscosity at 40°C of less than 25 mm2/s and a pour point of below -51°C.  However, HOF discloses that the kinematic viscosity at 40°C of inventive ester T1 is 19.3 mm2/s and the pour point of inventive ester T1 is -49°C [0021].    

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 22, 2021